DETAILED ACTION
Drawings
Fig. 1B, and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 1, 8, and 16 are objected to because of the following informalities:  in line 9 of claim 1, the term “longer” appears should be “wider”.  Also, claims 8, and 16 which contain the same informality.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In line 8 of claim 1, the term “trench region” is unclear because it does not appear that there is an actually a “trench” as the term is understood (i.e. a cut or opening in a layer) in the art.  It appears (see, for example, Fig. 1A) the trench region is actually the channel region that resides between the S/D contact regions 1021, and that no area is actually cut or made (which would constitute a “trench” as is understood in the art).  The trench region is being interpreted as a region (i.e. channel region) that is between source and drain in an active layer.  Appropriate clarification and/or correction are required.  The term “trench region” is also used in claims 8, 16, and/or etc.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection above, claims 1 thru 5, 7 thru 14, and 16 thru 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 7,646,440 B2 in view of Arvin et al. US 8,450,619 B2.  Cheng discloses (see, for example, Fig. 1F) a thin film transistor backplane comprising a substrate 110A, thin film transistor, active layer 135, metal light shielding layer 105A, and back insulating layer 100.  In Fig. 1F, Cheng discloses the length of the metal light shielding layer 105A being longer than a length of a trench region (i.e. the channel region directly between the layers 142).  Also, in Fig. 1F, Cheng discloses the width of 
	Regarding claims 2, and 11, see, for example, Fig. 1F wherein Cheng discloses the TFT being a top gate oxide TFT.
Regarding claims 3, 12, and 17, Cheng in view of Arvin does not disclose a top gate made of a polysilicon technique.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use polysilicon in order to have a material that is conductive for applying a voltage, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 4, 13, and 18, see, for example, Fig. 1F wherein Cheng discloses a single-layer source/drain metal layer 155a.
	Regarding claims 5, 14, and 19, see, for example, Fig. 1F wherein Cheng discloses a gate insulating layer 120, gate metal layer 130a, dielectric layer 145, and source/drain metal layer 155a. 
	Regarding claim 7-9, and 16, see, for example, the rejection for claim 1 above.


7.	Claims 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 7,646,440 B2 in view of Arvin et al. US 8,450,619 B2 as applied to claims 1-5, 7-14, and 16-19 above, and further in view of Kwon et al. US 9,761,650 B2.  Cheng in view of Arvin does not disclose a buffer layer.  However, Kwon discloses (see, for example, FIG. 2C) a thin film transistor 200C comprising a buffer layer 225C, positioned between an active layer 230, and a substrate 223C.  It would have been obvious to have a buffer layer in order to provide further protection between the active layer and a substrate.
	Regarding claim 15, and 20, see, for example, the rejection for claim 6 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
September 16, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815